IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-19-00287-CR

BENJAMIN ALAN MORRISON,
                                                                           Appellant
    v.

THE STATE OF TEXAS,
                                                                           Appellee



                                  From the 19th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2010-997-C1


                                 MEMORANDUM OPINION

         Appellant Benjamin Alan Morrison appeals the trial court’s denial of his Motion

for Forensic DNA Testing. 1 We will affirm.




1
  Morrison’s Notice of Appeal indicates that he is also appealing the trial court’s denial of his request for
appointment of counsel. However, Morrison’s brief does not list this as an issue, nor does he cite any
legal authority or provide any analysis supporting this proposition. Consequently, Morrison has waived
this argument. See TEX. R. APP. P. 38.1(f), (h), (i); Lucio v. State, 351 S.W.3d 878, 896 (Tex. Crim. App. 2011)
(quoting Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App. 2008) (appellate court has no obligation to
construct and compose party’s “issues, facts, and arguments with appropriate citations to authorities and
to the record”)).
        Morrison entered pleas of nolo contendere to ten counts of aggravated sexual

assault of a child, all involving victim M.C. The State dismissed a charge of continuous

sexual abuse involving the same child. The trial court sentenced Morrison to a term of

forty years’ incarceration in the Texas Department of Criminal Justice-Correctional

Institutions Division on each count, to be served concurrently. The indictment charged

that the offenses occurred between on or about January 1, 2005 and January 1, 2006.

Morrison’s pro se direct appeal was dismissed as untimely. See Morrison v. State, No. 10-

11-00157-CR, 2011 WL 2937452, at *1 (Tex. App.—Waco June 29, 2011, no pet.) (mem.

op., not designated for publication).

        In his Motion for Forensic DNA Testing filed with the trial court, Morrison

asserts that he was not afforded the option for DNA testing during the trial process to

prove his innocence. In the memorandum of law and fact supporting his motion,

Morrison notes that no biological material was tested.      In its findings of fact and

conclusions of law, the trial court found that Morrison failed to prove by a

preponderance of the evidence that (1) there was a reasonable likelihood that the

evidence contained biological material suitable for DNA testing; and (2) he could not

have been convicted if exculpatory results were obtained through DNA testing.

        When analyzing whether a trial court properly denied a motion for DNA testing,

we apply a bifurcated standard of review. Dunning v. State, 572 S.W.3d 685, 692 (Tex.

Crim. App. 2019). Almost total deference is given to the trial court’s “resolution of

historical facts and mixed questions that turn on credibility and demeanor, but we

review de novo mixed questions that do not turn on credibility and demeanor and

Morrison v. State                                                                  Page 2
questions of law.” Id. (citing Rivera v. State, 89 S.W.3d 55, 59 (Tex. Crim. App. 2002)).

When there is no evidentiary hearing, as in this case, we review the issues de novo. See

also Smith v. State, 165 S.W.3d 361, 363 (Tex. Crim. App. 2005); Weems v. State, 550

S.W.3d 776, 779 (Tex. App.—Houston [14th Dist.] 2018, no pet.).

        A plea of guilty or nolo contendere does not automatically preclude a convicted

individual from requesting DNA testing. See Dunning, 572 S.W.3d at 694-95; TEX. CRIM.

PROC. CODE ANN. art. 64.03(b). 2 An applicant is not required to prove actual innocence,

but he must show, by a preponderance of the evidence, that had the results of the DNA

test been available he would not have been convicted. Holberg v. State, 425 S.W.3d 282,

288 (Tex. Crim. App. 2014).             However, a guilty plea is typically strong evidence

supporting a non-favorable article 64.04 finding because “[c]onvicting courts should . . .

give great respect to knowing, voluntary, and intelligent pleas of guilty.” Dunning, 572

S.W.3d at 694 (footnote omitted) (quoting Ex parte Tuley, 109 S.W.3d 388, 391 (Tex. Crim.

App. 2002)). While a guilty plea does not preclude a favorable finding under article

64.04, if there is no reason to believe that a defendant’s plea was inaccurate or

unreliable, the plea should be given great weight. Id. at 694-95. In this case, there is

nothing to indicate that Morrison’s plea was other than “knowing, voluntary, and

intelligent.” Id. 3


2
  Because the legal effect of a plea of nolo contendere is identical to that of a guilty plea, we discuss both
types of pleas hereinafter under the generic category of “guilty pleas.” See TEX. CRIM. PROC. CODE ANN.
art. 27.02(5); Young v. State, 8 S.W.3d 656, 664 (Tex. Crim. App. 2000) (nolo plea has same legal effect as
guilty plea).

3
  Morrison includes allegations in his brief that appear to challenge his guilty plea due to ineffective
assistance of counsel and actual innocence. However, such issues were raised in various habeas actions

Morrison v. State                                                                                      Page 3
        Even assuming that Morrison’s pleas of nolo contendere are not an impediment to

his request for DNA testing, he has failed to otherwise satisfy the statutory

requirements that would entitle him to such relief.

        Chapter 64 of the Code of Criminal Procedure governs a convicted person’s

request for post-conviction DNA testing and contains multiple threshold requirements

that must be met before an applicant is entitled to such testing. See, e.g., TEX. CRIM.

PROC. CODE ANN. arts. 64.01-64.05. The convicted person bears the burden of satisfying

all article 64.01 and 64.03 requirements. Wilson v. State, 185 S.W.3d 481, 484 (Tex. Crim.

App. 2006); see also Weems, 550 S.W.3d at 780 (“A convicting court may order forensic

DNA testing only if the statutory preconditions of Chapter 64 are met.”).

        Article 64.01(a-1) provides: “A convicted person may submit to the convicting

court a motion for forensic DNA testing of evidence that has a reasonable likelihood of

containing biological material. The motion must be accompanied by an affidavit, sworn

to by the convicted person, containing statements of fact in support of the motion.”

TEX. CRIM. PROC. CODE ANN. art. 64.01(a-1). “Biological material” means “an item that is

in possession of the state and that contains blood, semen, hair, saliva, skin tissue or

cells, fingernail scrapings, bone, bodily fluids, or other identifiable biological evidence

that may be suitable for forensic DNA testing . . . .” Id. art. 64.01(a)(1). Before it may


filed by Morrison that were either dismissed or denied by the Court of Criminal Appeals without written
order. See Ex parte Benjamin Alan Morrison, WR-76,035-01 (Tex. Crim. App. July 20, 2011) (dismissed due
to pending appeal); Ex parte Benjamin Alan Morrison, No. WR-76,035-02 (Tex. Crim. App. Sept. 12, 2012)
(denied without written order on trial court’s findings without hearing); Ex parte Benjamin Alan Morrison,
WR-76,035-03 (Tex. Crim. App. Sept. 4, 2019) (dismissed without written order). Morrison filed an
additional habeas action while this appeal was pending that was also dismissed without written order.
See Ex parte Benjamin Alan Morrison, No. WR-76,035-04 (Tex. Crim. App. Oct. 14, 2020).

Morrison v. State                                                                                  Page 4
grant post-conviction DNA testing, the court must find that the evidence in question

“still exists and is in a condition making DNA testing possible,” that it “has been

subjected to a chain of custody sufficient to establish that it has not been substituted,

tampered with, replaced, or altered in any material respect,” that “there is a reasonable

likelihood that the evidence contains biological material suitable for DNA testing,” and

that “identity was or is an issue in the case.” Id. art. 64.03(a)(1).

        As noted, the trial court made a finding that Morrison had failed to prove that

there was a reasonable likelihood that the evidence contained biological material

suitable for DNA testing. Morrison’s affidavit in support of his motion for forensic

testing identifies no evidence that would be suitable for DNA testing. In his brief to this

Court, Morrison notes:

        Plaintiff is Convicted of Aggravated Sexual Assault of said victims [M.C.]
        and [K.C.]. The [K.C.] case was ran unadjudicated with current offense.
        Additionally there was never any grand jury proceedings for the [K.C.]
        case. It is believed that there was in fact a rape kit performed on [K.C.]
        and UNKNOWN if there was ever a rape kit or DR examination done on
        [M.C.].

Even if Morrison had presented this argument to the trial court, it is insufficient to meet

the requirements of article 64.01.

        Finally, the offenses to which Morrison entered pleas of nolo contendere occurred

on or about January 1, 2005 through January 1, 2006. Morrison was not indicted until

August 4, 2010, long after the offenses had occurred. The Notice of Intention to Use

Child Abuse Victim’s Statements filed by the State on February 2, 2011 notes that the




Morrison v. State                                                                    Page 5
child victim first revealed Morrison’s abuse between November 2009 and January 2010.

Any DNA collected at that time would not have been either inculpatory or exculpatory.

        After a de novo review of the record, we conclude that the trial court did not

abuse its discretion in denying Morrison’s Motion for Forensic DNA Testing.                        We

overrule Morrison’s sole issue and affirm the trial court’s judgment. 4




                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray concurring)
Affirmed
Opinion delivered and filed November 10, 2021
Do not publish
[CR25]




4
  Morrison has also filed a document entitled “Judicial Notice of Adjudicative Facts Pursuant to Motion
64.01 Forensic DNA Evidence.” Morrison requests that this Court take judicial notice that he was not
indicted for a “TSTC Arrest” for sexual assault. This has no bearing on Morrison’s appeal, and his
motion is denied.


Morrison v. State                                                                               Page 6